DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/14/2021.  Claims 1-5, 7-15 are pending.  Claim 6 have been cancelled.  Claim 1 and 7 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments see sections I and II of the remarks, filed 12/14/2021, with respect to amended claims 1-5 have been fully considered and in view of the amendments are persuasive.  The 35 USC 103 rejections of claims 1-5 and 7 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of “a memory to store a pre-defined table comprising an amount of current to deliver to the set of coil magnets to move the first magnet of the first fan blade or the second magnet of the second fan blade a desired distance for a plurality of different amounts of vibration”, in combination with the limitations set forth by the claim.
claims 2-5 and 7 are allowed for the reasons explained above with respect to claim 1, from which they depend.

Claim 8 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of “a processor communicatively coupled to the motor, the accelerometer, the plurality of coil magnets, and the computer readable memory, wherein the processor is to activate the plurality of coil magnets to control a balance between the first fan blade and the second fan blade based on the amount of vibration and the movement values associated with the amount of vibration”, in combination with the limitations set forth by the claim.
Dependent claims 9-13, are allowed for the reasons explained above with respect to claim 8, from which they depend.

Claim 14 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of “instructions to determine an amount of current associated with a desired amount of movement associated with the amount of vibration; and instructions to cause the amount of current to be applied to a coil magnet to move a first magnet on a first fan blade and a second magnet on a second fan blade a desired distance based on the amount of vibration to control a balance between the first fan blade and the second fan blade”, in combination with the limitations set forth by the claim.
Dependent claims 15, is allowed for the reasons explained above with respect to claim 14, from which it depends.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864